Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2015

                                     No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                      From the Probate Court No 1, Bexar County, Texas
                               Trial Court No. 2015-MH-0403
                           Honorable Kelly Cross, Judge Presiding


                                        ORDER
       This court issued its mandate in this appeal on August 28, 2015. On December 2, 2015,
G.O.R. filed a letter with this court which includes a request for relief.
       This court’s plenary power in appeal 04-15-00089-CV has expired. See TEX. R. APP. P.
19.1 (plenary power period); id. 19.3 (“After its plenary power expires, the court cannot vacate
or modify its judgment.”).



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court